
	
		112th CONGRESS
		1st Session
		S. 388
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prohibit Members of Congress and the
		  President from receiving pay during Government shutdowns.
	
	
		1.Prohibition on pay during Government
			 shutdown
			(a)In generalMembers of Congress and the President shall
			 not receive basic pay for any period in which—
				(1)there is more than a 24-hour lapse in
			 appropriations for any Federal agency or department as a result of a failure to
			 enact a regular appropriations bill or continuing resolution; or
				(2)the Federal Government is unable to make
			 payments or meet obligations because the public debt limit under section 3101
			 of title 31, United States Code, has been reached.
				(b)Retroactive pay prohibitedNo pay forfeited in accordance with
			 subsection (a) may be paid retroactively.
			
	
		
			Passed the Senate
			 March 1, 2011.
			
			Secretary
		
	
	
	
